UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6004


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ISAIAH MILLER, a/k/a I,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:05-cr-00036-TLW-1)


Submitted: March 25, 2021                                           Decided: April 6, 2021


Before GREGORY, Chief Judge, and MOTZ and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaiah Miller , Appellant Pro Se. Derek Alan Shoemake, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Isaiah Miller appeals the district court’s order granting in part and denying in part

his motion for a sentence reduction filed under § 404 of the First Step Act of 2018, Pub. L.

No. 115-391, 132 Stat. 5194. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See United States v.

Miller, No. 4:05-cr-00036-TLW-1 (D.S.C. Dec. 16, 2019).            We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2